DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II (to an artificial intelligent chip, comprising a neuromorphic computing device, the neuromorphic computing device comprises synapse units…), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 15, 2022 (Telephonic election made by Mr. Daniel McClure with traverse.).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashitani et al., US Pub. 2013/0130468.
Regarding claim 1, Higashitani teaches a resistor circuit (see at least figures 1A, 1B, 28B, 30A, 30B, 31E and 31F, and also corresponding paragraphs 0188-00192, 0203-206, and 0219 and 0220); resistor circuit structure), comprising: 
a stack structure (intermediate region 192; see figure 1B and 30A) comprising resistive material layers (L1, L3, L5, L7, L9, L11 and/or L13) and insulating layers stacked (L0, L2, L4, L6, L8, L10 and/or L12) alternately, wherein the resistor circuit comprises at least two unit resistors (L1 and L3, for example) electrically connected in series (see figure 30B) or parallel, the at least two unit resistors are respectively defined in the resistive material layers of different layers (different height from the upper region 194; see figure 30A).
Regarding claim 2, Higashitani teaches the resistor circuit, wherein at least one of the resistive material layers is floating (resistors L5 and/or L7 are floating; see figure 30A).
Regarding claim 3, Higashitani teaches the resistor circuit, wherein the at least two unit resistors have the same or different resistance (Higashitani teaches that the length and/or doping is/are proportional to the resistance; see paragraphs 0188, 0204 and 0205).
Regarding claim 4, Higashitani teaches the resistor circuit, wherein the resistor circuit has an effective resistance resulted from the at least two unit resistors (Higashitani teaches resistor units are L1, L3, L5, L7, L9, L11 and/or L13 shown in figure 30A, or L1, L3, L5, L7 and/or L9, L11, L13 shown in figure 31F.).
Regarding claims 5 and 6, Higashitani teaches the resistor circuit, wherein the at least two unit resistors are electrically connected in series, or wherein the at least two unit resistors are electrically connected in parallel (Higashitani teaches that the passive devices are connected in parallel or in series; see paragraphs 0219 and 0220).
Regarding claim 7, Higashitani teaches the resistor circuit, wherein the resistive material layers have outer sidewalls aligning with each other (see figure 28B; the X-axis aligns).
Regarding claim 8, Higashitani teaches the resistor circuit, further comprising conductor
elements (vertical conductor elements 2802 to 2834 in figure 30A for example) disposed in the stack structure (192), the at least two unit resistors (any one or pair of resistors L1 to L13 for example) are respectively defined between different pairs of the conductor elements.
Regarding claim 9, Higashitani teaches the resistor circuit, further comprising a conductor layer (3002 to 30018 in figure 30A for example) disposed on the stack structure (192) and electrically connected to the conductor elements (any one or pair of conductor elements 2802 to 2834), wherein the conductor layer comprises an input conductor portion (3002 connects to an input; see figure 30B) and an output conductor portion (3012 connects to an output; see figure 30B), the resistor circuit is defined between the input conductor portion and the output conductor portion.
Regarding claim 10, Higashitani teaches the resistor circuit, wherein the conductor elements (for example, conductor element 2802) are electrically connected between one of the resistive material layers (resistors L1 and L3) and the conductor layer (conductor layer 3006).
Regarding claims 11, 12 and 13, Higashitani teaches the resistor circuit, wherein the conductor layer (conductor layer 3006, for example; see figure 30A) further comprises a connection conductor portion electrically connected to at least two of the conductor elements (conductor elements 2802 and 2804, for example) and electrically connected between the input conductor portion (3002) and the output conductor portion (3012); and 

Regarding claim 14, Higashitani teaches the resistor circuit, further comprising: 
an insulating film surrounding sidewall surfaces (the pillar shaped conductor element 2802 is surrounded by the insulating film comprising of the intermediate region 192; see figure 30A) of the conductor elements, wherein the conductor elements have an pillar shape.
Regarding claim 15, Higashitani teaches the resistor circuit, wherein the at least two unit resistors comprises: 
one unit resistor defined in one resistive material layer of the resistive material layers; and another one unit resistor defined in another one resistive material layer of the resistive material layers, the one resistive material layer and the another one resistive material layer contain a silicon material (Higashitani teaches that the resistive material is composed of poly or metal silicide; see paragraph 0188.).
Regarding claim 16, Higashitani teaches the resistor circuit, wherein the one unit resistor and the another one unit resistor have different resistances, and the one resistive material layer and the another one resistive material layer have different dopant impurity and/or dopant concentration (Higashitani teaches that different doping concentration are used to formed the resistive layer; see paragraph 0205.).
Regarding claim 19, Higashitani teaches a method for manufacturing a resistor circuit, comprising: 
stacking insulating layers (L0, L2, L4, L6, L8, L10 and/or L12) and resistive material layers (L1, L3, L5, L7, L9, L11 and/or L13) alternately to form a stack structure; patterning the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashitani.
Regarding claim 17, Higashitani teaches the resistor circuit except for the resistive material layers comprise a carbon based material or a metal nitride, wherein the metal nitride comprises TIN or TaN.
Higashitani teaches that the resistive material is formed of heavily doped poly or metal silicide (paragraph 0188).  Current invention teaches that the resistive material comprises of poly-silicon, carbon based material, or metal nitride (paragraph 0020 of the current specification).
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have used and employed any one known resistive material for forming the resistive layer, since one skilled in art selects the resistive material based on need and to control .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oshima, Eshun et al., Miyauchi et al., Block et al., Smith et al., Kim, Park et al., Huang et al. teach embedded resistive devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833